Appeal by defendant, from so much of a judgment of the Supreme Court, Queens County, dated October 18, 1974, as granted plaintiff’s attorney a counsel fee of $1,000. Appeal dismissed, with $20 costs and disbursements. The respective attorneys for the parties to this action attended a pre-argument conference in this court before Mr. Justice Benjamin on January 28, 1975. At the conclusion of the conference the attorneys were directed to attend a second meeting, to be held on February 26, 1975. The attorneys for appellant failed to appear for such second conference. Accordingly, the appeal should be dismissed, pursuant to the rules of this court (22 NYCRR 670.28 [c]). Gulotta, P. J., Rabin, Hopkins, Martuscello and Benjamin, JJ., concur.